DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Abstract
The originally filed abstract is respectfully suggested to be amended as shown below:
A light guide for printing devices including a substrate having a first end to receive light emitted from a light source. The light guide may also include a second end to output diffused light, based on the light received at the first end. Further, the substrate has a bend profile disposed such that the light entering the substrate through the first end is reflected towards the second end by an inner surface of the bend. In an example, a ratio of a length of the substrate to a width of the diffused light at the second end is in a range of about 1:6 to about 1:12.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because the width and length of the substrate and light bar as described in the specification is unclear in the drawings. Any structural 
Regarding “the width and length of the substrate”, as seen in para[0018] and Fig.1A of the applicant’s drawings, the substrate 100 has a length L and a width LB. In one example, the length L is 19mm and the width LB is 225mm. Since the measurement of the width LB is greater than the length L, it is confusing and unclear why the drawings show LB is shorter than L. 
Considering the applicant’s disclosure as a whole, the width LB may have been mistakenly labeled. Fig.1A appears to show the profile view of the substrate 100 such that LB (as currently labeled) appears to be the thickness of the second end 104 of the substrate 100. Fig.1B shows the cross-sectional view taken at A from Fig.1A. As seen in Fig.1B, the thickness H of the substrate 100 seems to correspond to LB of Fig.1A. In addition, since the applicant’s specification describes LB as the width of the substrate, LB appears to be referring to the width of the substrate as shown below. In this manner, the length L of the substrate 100 in Fig.1A is 19mm in one direction and the width LB of the substrate 100 at the second end 104 in Fig.1B is 225mm in another direction. This would be consistent with the applicant’s disclosure describing the substrate being much wider than longer. The drawings are required to clearly show the dimensions as described in the specification. Otherwise, the applicant is requested to explain the discrepancy.

    PNG
    media_image1.png
    219
    305
    media_image1.png
    Greyscale

Modified Fig.1B of applicant’s drawings
Regarding “the width and length of the light bar”, as seen in para[0018] and Fig.1A, the specification states that the width LB of the second end 104 of the substrate 100 is 225mm. As seen in para[0025] and Fig.2, the specification states the length LB of the light bar 208 is 225mm. As seen in Figs.1A and 2, the second end 104 of the substrate 100 appears to correspond to the light bar 208. However, the specification uses the same term LB to indicate both the width of the substrate and the length of the light bar. The applicant’s disclosure as a whole appears to be inconsistent with indicating the dimensions. It appears the width LB of the substrate 100 corresponds to the width LB of the light bar 208 such that the light exits the substrate 100 and enters the light bar 208. As seen in modified Fig.1B of the applicant’s drawings above, the width LB of the light bar would correspond to the width LB of the substrate. The drawings are required to clearly show the dimensions as described in the specification. Otherwise, the applicant is requested to explain the discrepancy.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5, 10, and 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 5, 10, and 12 recite the limitation “the substrate has a length of about 19 millimeters (mm)”. First, the measurement of the 19mm is unclear. According to para[0018] and Fig.1A of the applicant’s drawings, the substrate 100 has a length L. The length L appears to be the distance within the substrate 100 from the first end 102 to the second end 104. However, the measurement of the length L appears to be based on an arbitrary point on the first end 102 and an arbitrary point on the second end 104. For example: Fig.1A of the applicant’s drawings was considered to be show one set of points to measure the length L, but there can be another set of points that shorten or elongate the length L. As a result, it is unclear where the measurement of the length L is taken such that the length L is 19mm.

The applicant is requested to explain both where the measurement of L is taken and how the measurement of L is taken such that the length L is 19mm.

Claims 13-15 are rejected for being dependent on rejected claim 12.

Claim Interpretation
Claims 1, 6, and 12 recites the limitation “the substrate has a bend profile”. The term “bend” was interpreted as curved. 

Claims 6 and 12 recites the limitation “wherein the light bar has a length of about 225 millimeters (mm)”. As discussed above in the objections to the Drawings, while the claim uses the term “length”, the applicant’s disclosure as a whole may be referring to the light bar has a width of about 225mm to be consistent with the description of the width LB in the applicant’s specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over KLICK (US 2009/0201698), and in view of CHIU (US 2012/0087148) and YORK (US 2016/0370533).
Regarding claim 1, KLICK discloses a light guide comprising a substrate (2, Figs.1 and 6) having, a first end (14, Fig.1) to receive light emitted from a light source (1, Fig.6), and a second end (12, Fig.1) to output diffused light (para[0113]), based on the light received at the first end, wherein the substrate has a bend profile such that the light entering the substrate through the first end is reflected towards the second end by an inner surface of a bend (as seen in Fig.1, the “inner surface” of the substrate 2 was considered to be the deflection area 8; as seen in para[0023], para[0024], and para[0099], the inner surface 8 of the substrate 2 has a curvature as opposed to linear).
KLICK fails to disclose wherein a ratio of a length of the substrate to a width of the diffused light at the second end is in a range of about 1:6 to about 1:12.
However, CHIU discloses a substrate having different widths (as seen in Fig.2, the width 118 of the substrate 11 can be 304mm, 335mm, 430mm, etc).
However, YORK discloses general ranges of a substrate (as seen in Fig.1A, para[0060], para[0064], and para[0065], the substrate 130 includes dimensions L = ~1cm to ~200cm, D = ~1cm to ~ 20cm, and T = ~0.05cm to ~2cm).
a ratio of a length of the substrate to a width of the diffused light at the second end is in a range of about 1:6 to about 1:12”, one interpretation of the limitation can be the width of the second end of the substrate is about six times greater than the length of the substrate. In general, one of ordinary skill in the art would have recognized that the width of the substrate can be selected depending on a desired size of a display area with corresponding light sources for a desired light uniformity of the display area. CHIU was used to show an example where the widths (118, Fig.2) of the substrate can be selected from different widths. YORK was used to show an example where the width (L, Fig.1A) of the substrate can be within the ranges of 1cm to 200cm (10mm to 2000mm) and the length (D, Fig.1A) can be within the range of 1cm to 20cm (10mm to 200mm). In both instances, the features of the secondary references (CHIU and YORK) was not bodily incorporated into the structure of the primary reference (KLICK). While the secondary references disclose a different application, the secondary references were used to show knowledge available to one of ordinary skill in the art regarding the selection of widths of the substrate and the general order of magnitude for the dimensions of the substrate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the width and length of the substrate of KLICK modified by CHIU and YORK in order to select the desired width of the substrate depending on the desired size of the display area.
Regarding “a light guide for a printing device”, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Regarding claim 2, KLICK modified by CHIU and YORK as discussed above for claim 1 further discloses wherein the substrate has a thickness of about 1.8 millimeters (mm) (as seen in para[0065] of YORK, the thickness T of the substrate 130 can be ~0.05cm to ~2cm, which includes the claimed thickness of 1.8mm).

Regarding claim 5, KLICK further discloses wherein the substrate (2, Fig.1) has an L-shape.
KLICK modified by CHIU and YORK fails to disclose the substrate has a length of about 19 millimeters (mm).
Regarding “the substrate has a length of about 19 millimeters (mm)”, in general, one of ordinary skill in the art would have recognized that the length of the substrate can be selected depending on a desired size of a display area with corresponding light sources for a desired light uniformity of the display area. YORK was used to show an example where the length (D, Fig.1A) of the substrate can be within the range of 1cm to 20cm (10mm to 200mm), which includes the claimed length of 19mm. The features of the secondary reference (YORK) was not bodily incorporated into the structure of the primary reference (KLICK). While the secondary reference disclose a different application, the secondary reference was used to show the general order of magnitude for the dimensions of the substrate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over KLICK (US 2009/0201698) modified by CHIU (US 2012/0087148) and YORK (US 2016/0370533), and in view of DESHAZER (US S 2015/0043241)
Regarding claim 3, KLICK modified by CHIU and YORK fails to disclose wherein a point on a curve of the bend profile subtends an angle θ, in a range of about 43 degrees to about 65 degrees, with respect to a side wall of the substrate.
However, DESHAZER discloses wherein a point on a curve of the bend profile subtends an angle θ, in a range of about 43 degrees to about 65 degrees, with respect to a side wall of the substrate (as seen in Fig.9, the bend profile 902 has angles θ between a minimum of 0º to a maximum of 90º with respect to a side wall of the substrate 900, where a single point within the angles are 43º to 65º).

    PNG
    media_image2.png
    398
    580
    media_image2.png
    Greyscale

Modified Fig.9 of DESHAZER

Therefore, in view of DESHAZER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the angle θ in a range of about 43 degrees to about 65 degrees as taught by DESHAZER to the bend profile of KLICK modified by CHIU and YORK in order to direct light towards the second end of the substrate.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over KLICK (US 2009/0201698) modified by CHIU (US 2012/0087148) and YORK (US 2016/0370533), and in view of MERTZ (US 2004/0240193).
Regarding claim 4, KLICK modified by CHIU and YORK fails to disclose wherein the substrate is made of a styrene-acrylonitrile (SAN) material.
However, MERTZ discloses a styrene-acrylonitrile (SAN) material (para[0043]).
Therefore, in view of MERTZ, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the styrene-acrylonitrile (SAN) material as taught by MERTZ to the substrate of KLICK modified by CHIU and YORK in order to (1) provide a material for the substrate and/or (2) prevent absorption of light rays.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KLICK (US 2009/0201698), and in view of WEILBACHER (WO 2017/078684), CHIU (US 2012/0087148), and YORK (US 2016/0370533).
Regarding claim 6, KLICK discloses a device comprising a light bar (20, Fig.6), a light source (1, Fig.6), and a substrate (2, Figs.1 and 6) having, a first end (14, Fig.1) to receive light emitted from the light source, and a second end (12, Fig.1) to output diffused light (para[0113]), based on the light received at the first end, wherein the substrate has a bend profile such that the light entering the substrate through the first end is reflected towards the second end by an inner surface of a bend (as seen in Fig.1, the “inner surface” of the substrate 2 was considered to be the deflection area 8; as seen in para[0023], para[0024], and para[0099], the inner surface 8 of the substrate 2 has a curvature as opposed to linear).
KLICK fails to disclose the light bar to indicate an operational state of the printing device, the light source having light-emitting diodes (LEDs) of same pitch, and wherein a ratio of a length of the substrate to a length of the light bar is in a range of about 1:6 to about 1:12.
However, WEILBACHER discloses a light bar (5, 7, Fig.2) to indicate an operational state of a printing device (as seen on pg.3, line 23, the light bar 5, 7 displays characters or icons of various functions of a printer; the characters and icons were considered to indicate an operational state such as the printer being on or the status of the printer).
However, CHIU discloses a light source (12, Fig.2) having light-emitting diodes (LEDs) of same pitch, and a substrate having different widths (as seen in Fig.2, the width 118 of the substrate 11 can be 304mm, 335mm, 430mm, etc).
However, YORK discloses general ranges of a substrate (as seen in Fig.1A, para[0060], para[0064], and para[0065], the substrate 130 includes dimensions L = ~1cm to ~200cm, D = ~1cm to ~ 20cm, and T = ~0.05cm to ~2cm).
Therefore, in view of WEILBACHER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate indicating 
Therefore, in view of CHIU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LEDs as taught by CHIU to the light source of KLICK modified by WEILBACHER in order to provide a light source having lower power consumption, longer life, smaller footprint, directional capability, and higher durability.
Regarding “a ratio of a length of the substrate to a width of the diffused light at the second end is in a range of about 1:6 to about 1:12”, one interpretation of the limitation can be the width of the second end of the substrate is about six times greater than the length of the substrate. In general, one of ordinary skill in the art would have recognized that the width of the substrate can be selected depending on a desired size of a display area with corresponding light sources for a desired light uniformity of the display area. CHIU was used to show an example where the widths (118, Fig.2) of the substrate can be selected from different widths. YORK was used to show an example where the width (L, Fig.1A) of the substrate can be within the ranges of 1cm to 200cm (10mm to 2000mm) and the length (D, Fig.1A) can be within the range of 1cm to 20cm (10mm to 200mm). In both instances, the features of the secondary references (CHIU and YORK) were not bodily incorporated into the structure of the primary reference (KLICK). While the secondary references disclose a different application, the secondary references were used to show knowledge available to one of ordinary skill in the art regarding the selection of widths of the substrate and the general order of magnitude for the dimensions of the substrate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the width and the length of the substrate of KLICK modified by 

Regarding claim 10, KLICK further discloses wherein the substrate (2, Fig.1) has an L-shape.
KLICK modified by WEILBACHER, CHIU, and YORK fails to disclose the substrate has a length of about 19 millimeters (mm).
Regarding “the substrate has a length of about 19 millimeters (mm)”, in general, one of ordinary skill in the art would have recognized that the length of the substrate can be selected depending on a desired size of a display area with corresponding light sources for a desired light uniformity of the display area. YORK was used to show an example where the length (D, Fig.1A) of the substrate can be within the range of 1cm to 20cm (10mm to 200mm), which includes the claimed length of 19mm. The features of the secondary reference (YORK) were not bodily incorporated into the structure of the primary reference (KLICK). While the secondary reference disclose a different application, the secondary reference was used to show the general order of magnitude for the dimensions of the substrate. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the substrate of KLICK modified by WEILBACHER, CHIU, and YORK in order to select the desired length of the substrate depending on the desired size of the display area.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KLICK (US 2009/0201698) modified by WEILBACHER (WO 2017/078684), CHIU (US 2012/0087148), .
Regarding claim 7, KLICK modified by WEILBACHER, CHIU, and YORK fails to disclose wherein each of the LEDs is an Red, Green, Blue (RGB) LED having a pitch of 18 millimeters (mm).
However, THOMPSON’709 discloses each of the LEDs (120, Fig.1B) is an Red, Green, Blue (RGB) LED (para[0071]-para[0073]).
However, CHIU discloses a relationship between the number of LEDs, the pitch of the LEDs, and the length (118, Fig.2).
However, BERTIGNOLL discloses a relationship between the number of LEDs, the pitch of the LEDs, and the length (W, Fig.3) (col.3, lines 27-31).
Therefore, in view of THOMPSON’709, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the RGB LED as taught by THOMPSON’709 to the LEDs of KLICK modified by WEILBACHER, CHIU, and YORK in order to create white light or other colored light by varying the intensity of each individual colored LED.
Regarding “each of the LEDs having a pitch of 18 millimeters (mm)”, in general, one of ordinary skill in the art would have recognized that the pitch of the LEDs can be selected depending on the characteristics of the LEDs, the dimension of the substrate, and the desired light uniformity of the display area. CHIU was used to show an example of different pitches depending on the placement of the LEDs, the dimensions of the substrate, and the desired light uniformity. BERTIGNOLL was used to show an example of how the number of LEDs, the emission angle of the LEDs, the pitches of the LEDs, the dimension of the substrate, and the .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KLICK (US 2009/0201698) modified by WEILBACHER (WO 2017/078684), CHIU (US 2012/0087148), and YORK (US 2016/0370533), and in view of THOMPSON’378 (US 2009/0059378)
Regarding claim 8, KLICK modified by WEILBACHER, CHIU, and YORK fails to disclose wherein the LEDs comprise side-firing LEDs.
However, THOMPSON’378 discloses side-firing LEDs (1210, Fig.6; para[0042]).
Therefore, in view of THOMPSON’378, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the side-firing LEDs as taught by THOMPSON’378 to the LEDs of KLICK modified by WEILBACHER, CHIU, and YORK in order to provide an alternative configuration of LEDs along the substrate. One of ordinary skill in the art would have recognized that top-firing LEDs or side-firing LEDs are well-known configurations of light sources for light guides.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over KLICK (US 2009/0201698) modified by WEILBACHER (WO 2017/078684), CHIU (US 2012/0087148), and YORK (US 2016/0370533), and in view of BERTIGNOLL (US 5,581,683).
Regarding claim 9, KLICK modified by WEILBACHER, CHIU, and YORK fails to disclose wherein a ratio of the number of LEDs to a length of the light bar is in a range of about 1:25 to about 1:30.
However, CHIU discloses a relationship between the number of LEDs, the pitch of the LEDs, and the length (118, Fig.2).
However, BERTIGNOLL discloses a relationship between the number of LEDs, the pitch of the LEDs, and the length (W, Fig.3) (col.3, lines 27-31).
Regarding “a ratio of the number of LEDs to a length of the light bar is in a range of about 1:25 to about 1:30”, in general, one of ordinary skill in the art would have recognized that the number of the LEDs can be selected depending on the characteristics of the LEDs, the dimension of the substrate, and the desired light uniformity of the display area. CHIU was used to show an example of different number of LEDs depending on the dimensions of the substrate and the desired light uniformity. BERTIGNOLL was used to show an example of how the number of LEDs, the emission angle of the LEDs, the pitches of the LEDs, the dimension of the substrate, and the desired light uniformity are related to each other. In both instances, the features of the secondary references (CHIU and BERTIGNOLL) were not bodily incorporated into the structure of the primary reference (KLICK). While the secondary references disclose a different application, the secondary references were used to show knowledge available to one of ordinary skill in the art regarding the number of the LEDs with respect to the light guide. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KLICK (US 2009/0201698) modified by WEILBACHER (WO 2017/078684), CHIU (US 2012/0087148), and YORK (US 2016/0370533), and in view of OHTSUKI (US 5786665).
Regarding claim 11, KLICK modified by WEILBACHER, CHIU, and YORK fails to disclose wherein each of the LEDs has a width of about 3.2 millimeters (mm).
However, OHTSUKI discloses LEDs (70, Fig.5) has a width of about 3.6mm.
Therefore, in view of OHTSUKI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LEDs having a width of about 3.6mm as taught by OHTSUKI to the LEDs of KLICK modified by WEILBACHER, CHIU, and YORK in order to select a desired size for the LEDs.
Regarding “wherein each of the LEDs has a width of about 3.2 millimeters (mm)”, in general, one of ordinary skill in the art would have recognized that the size (e.g. the width) of the LEDs can be selected from available LEDs on the market. In addition, since the applicant’s specification does not mention any specific tolerances, the LED of 3.6mm was considered to be about 3.2mm.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over KLICK (US 2009/0201698), and in view of WEILBACHER (WO 2017/078684), CHIU (US 2012/0087148), YORK (US 2016/0370533), and BERTIGNOLL (US 5,581,683).
Regarding claim 12, KLICK discloses an electronic device comprising a light bar (20, Fig.6), a light source (1, Fig.6), an L-shaped substrate (2, Figs.1 and 6), the L-shaped substrate comprising a first end (14, Fig.1) to receive light emitted from the light source, and a second end (12, Fig.1) to output diffused light (para[0113]), based on the light received at the first end, wherein the L-shaped substrate has a bend profile such that the light entering the L-shaped substrate through the first end is reflected towards the second end by an inner surface (8, Fig.1) of a bend (as seen in Fig.1, the “inner surface” of the L-shaped substrate 2 was considered to be the deflection area 8; para[0023], para[0024], and para[0099], the inner surface 8 of the L-shaped substrate 2 has a curvature as opposed to linear).
KLICK fails to disclose the light bar to indicate an operational state of the electronic device, wherein the light bar has a length of about 225 millimeters (mm), the light source having nine light-emitting diodes (LEDs) having a pitch of 18 mm, the L-shaped substrate having a length of 19 mm, and wherein a ratio of a length of the L-shaped substrate to a length of the light bar is in a range of about 1:6 to about 1:12.
However, WEILBACHER discloses a light bar (5, 7, Fig.2) to indicate an operational state of an electronic device (as seen on pg.3, line 23, the light bar 5, 7 displays characters or icons of various functions of an electronic device; the characters and icons were considered to indicate an operational state such as the electronic device being on or the status of the electronic device).
However, CHIU discloses a light source (12, Fig.2) having light-emitting diodes (LEDs), a substrate having different widths (as seen in Fig.2, the width 118 of the substrate 11 can be 304mm, 335mm, 430mm, etc), and a relationship between the number of LEDs, the pitch of the LEDs, and the length (118, Fig.2).

However, BERTIGNOLL discloses a relationship between the number of LEDs, the pitch of the LEDs, and the length (W, Fig.3) (col.3, lines 27-31).
Therefore, in view of WEILBACHER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate indicating an operational state as taught by WEILBACHER to the light bar of KLICK in order to display information.
Therefore, in view of CHIU, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the LEDs as taught by CHIU to the light source of KLICK modified by WEILBACHER in order to provide a light source having lower power consumption, longer life, smaller footprint, directional capability, and higher durability.
Regarding “a ratio of a length of the substrate to a width of the diffused light at the second end is in a range of about 1:6 to about 1:12”, one interpretation of the limitation can be the width of the second end of the substrate is about six times greater than the length of the substrate. In general, one of ordinary skill in the art would have recognized that the width of the substrate can be selected depending on a desired size of a display area with corresponding light sources for a desired light uniformity of the display area. CHIU was used to show an example where the widths (118, Fig.2) of the substrate can be selected from different widths. YORK was used to show an example where the width (L, Fig.1A) of the substrate can be within the ranges of 1cm to 200cm (10mm to 2000mm) and the length (D, Fig.1A) can be within the range of 1cm to 
Regarding “the light bar has a length of about 225 millimeters (mm)”, “nine light-emitting diodes (LEDs) having a pitch of 18 mm”, and “the L-shaped substrate having a length of 19 mm”, in general, one of ordinary skill in the art would have recognized that the dimensions of the substrate/light bar, the number of LEDs, and the pitch of the LEDs are related to each other. And the numerical value of these variables can be selected depending on a desired size of a display area with a desired light uniformity. BERTIGNOLL was used to show an example of how the number of LEDs, the emission angle of the LEDs, the pitches of the LEDs, the dimension of the substrate, and the desired light uniformity are related to each other. The features of the secondary references (BERTIGNOLL) was not bodily incorporated into the structure of the primary reference (KLICK). While the secondary reference discloses a different application, the secondary reference was used to show knowledge available to one of ordinary skill in the art regarding how the dimensions of the light/substrate and the characteristics of the LEDs effect light uniformity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the dimensions of the .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over KLICK (US 2009/0201698) modified by WEILBACHER (WO 2017/078684), CHIU (US 2012/0087148), YORK (US 2016/0370533), and BERTIGNOLL (US 5,581,683), and in view of OHTSUKI (US 5786665).
Regarding claim 13, KLICK modified by WEILBACHER, CHIU, YORK, and BERTIGNOLL fails to disclose wherein each of the nine LEDs is about 3.2 mm wide.
However, OHTSUKI discloses LEDs (70, Fig.5) has a width of about 3.6mm.
Therefore, in view of OHTSUKI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LEDs having a width of about 3.6mm as taught by OHTSUKI to the LEDs of KLICK modified by WEILBACHER, CHIU, YORK, and BERTIGNOLL in order to select an LED 
Regarding “wherein each of the LEDs has a width of about 3.2 millimeters (mm)”, in general, one of ordinary skill in the art would have recognized that the size (e.g. the width) of the LEDs can be selected from available LEDs on the market. In addition, since the applicant’s specification does not mention any specific tolerances, the LED of 3.6mm was considered to be about 3.2mm.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KLICK (US 2009/0201698), and in view of KLICK (US 2009/0201698) modified by WEILBACHER (WO 
Regarding claim 14, KLICK modified by WEILBACHER, CHIU, YORK, and BERTIGNOLL fails to disclose wherein the nine LEDs comprise side-firing LEDs.
However, THOMPSON’378 discloses side-firing LEDs (1210, Fig.6; para[0042]).
Therefore, in view of THOMPSON’378, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the side-firing LEDs as taught by THOMPSON’378 to the LEDs of KLICK modified by WEILBACHER, CHIU, YORK, and BERTIGNOLL in order to provide an alternative configuration of LEDs along the substrate. One of ordinary skill in the art would have recognized that top-firing LEDs or side-firing LEDs are well-known configurations of light sources for light guides.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over KLICK (US 2009/0201698), and in view of KLICK (US 2009/0201698) modified by WEILBACHER (WO 2017/078684), CHIU (US 2012/0087148), YORK (US 2016/0370533), and BERTIGNOLL (US 5,581,683), and in view of DESHAZER (US S 2015/0043241)
Regarding claim 15, KLICK modified by WEILBACHER, CHIU, YORK, and BERTIGNOLL discloses wherein a point on a curve of the bend profile subtends an angle 3 with respect to a side wall of the substrate, wherein the angle 8 is in a range of about 43 degrees to about 65 degrees,
However, DESHAZER discloses wherein a point on a curve of the bend profile subtends an angle θ, in a range of about 43 degrees to about 65 degrees, with respect to a side wall of the 
Therefore, in view of DESHAZER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the angle θ in a range of about 43 degrees to about 65 degrees as taught by DESHAZER to the bend profile of KLICK modified by WEILBACHER, CHIU, YORK, and BERTIGNOLL in order to direct light towards the second end of the substrate.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US 20130279190, US 20120026750, US 20060285354, US 20110063870, US 20060028841, US 20130135890, US 20060203486, US 20150370007, US 20110158601, US 20210116097, US 8240903, US 10545276, US 7396136, US 7581862, US 6463204, US 8246229, US 5008658, US 8960980, US 10088118, and US 7421180 discloses a light source and a substrate with a bend profile between a first end and a second end.

Examiner’s Comment









The presented claims were considered to be directed to optimizing the numerical values of various controllable variables to produce a desired light uniformity for a desired application. The main structural components of the claims include a light bar, a plurality of LEDs, and a L-shaped substrate having a bend profile between a first end and a second end. The prior art of 
For example: Regarding characteristics of the LEDs, one of ordinary skill in the art would have recognized that different LEDs have different characteristics (such as the dimensions of the LEDs, the angle of the light emission of the LEDs, etc) and how the characteristics effect the placement of the LEDS with respect to a light guide. The prior art shows a common problem of dark spots formed between adjacent LEDs due to the emission angle of the LEDs. As a result, the prior art shows adjusting the number of the LEDs and the pitch of the LEDs to minimize the dark spots to produce a desired light uniformity.
For example: Regarding constraints of the application, the dimensions of the substrate and the light bar may be set. Then, the characteristics and placement of the LEDs can be selected to optimize a user defined light uniformity. Or the characteristics and placement of the LEDs can be set depending on user defined needs and the availability of the LEDs on the market. Then, the dimensions of the substrate and the light bar can be determined based on the set LEDs to produce a desired light uniformity. 
Furthermore, one of ordinary skill in the art can define what level of light uniformity would be appropriate for a desired application. It is well within one of ordinary skill in the art to try various parameters until a desired light uniformity is achieved. The current claimed numerical 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.E/Examiner, Art Unit 2875   

/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875